Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR. 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued under 37 CFR 1.114, and fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 4/14/2022 has been entered. 
Claim Rejections – 35 U.S.C. 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, 8, 12, 15, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiffe et al. (8,819,856) in view of Wice et al. (2007/0248311).
Regarding Claim 1, Tiffe et al. (8,819,856) discloses a method for retaining clone relationships between files when performing copy operations, the method comprising:
receiving a request to copy at least two source files from a source storage device to a destination storage device ("a request to copy files from the source location to a destination location", Claim 8); and
in response to identifying (1) a clone relationship exists between the at least two source files (“a source code file may share one or more code clones with other source code files”, Col. 1, lines 44-57) and (2) the source storage device (“a source location”, Col. 1, lines 23-38) and the destination storage device support file cloning (“destination location”, “the method may also include determining whether the number of identified code clones meets a threshold and determining whether the destination location is authorized to contain source code”, Col. 2, lines 23-38; “user requests that any portion of a source code file be copied from a source location....to a destination location", "clone detection program may determine whether any code clone exist", Col. 3, line 57 to Col. 4, line 14. Noted that since clones exist, the source location and destination location are supportive to file cloning, otherwise it cannot clone);
directing, to the destination storage device (1) at least one file copy operation (“copy files from the source location to a destination location", Claim 8 and “a request to copy source code in source location to a destination location, a request to copy one or more files from a home directory on or with access to computing device such as a data center”, Col. 7, lines 16-45) and (2) at least one file clone operation (so called “file clone operation” as claimed is interpreted as either part of the copy operation or the aftermath of the copy operation. See Response to Arguments. “code clones between the one or more source code files and source code from a protected code location”, Col. 2, lines 23-38) for establishing at least one file clone, to establish at least two destination files that share the same clone relationship ("files from being copied from the source location to the destination location", Col. 2, lines 23-38. Noted that destination files are at least two files when the files copied from the source location are at least two since they are copied to destination location. Further since the code clones meet the threshold, therefore the files at the destination location share the same clone relationship as the two source files. Besides, since the files (at source and destination) are copied and cloned, they share the same clone relationship.)
As discussed above, Tiffe essentially discloses the claimed invention but does not explicitly disclose at least one file cloning operation wherein the file copy operation and the at least one file cloning operation, when performed by the destination storage device, establishes at least two destination files that share the same clone relationship as the at least two source files.
However, Wice discloses at least one file cloning operation (“to clone a source device”, paragraph [0091]) wherein the file copy operation (“to copy all files from a source device to a destination device”, paragraph [0091]) and the at least one file cloning operation, when performed by the destination storage device (“comprise commands”, paragraph [0091]; “the user can select specific files for copying”, abstract; “a clone/clone until full operation.  This operation may be chosen when it is desired to cause the contents of the destination device to resemble those of the source device as closely as possible”, paragraph [0094]; “cloning operation successfully copied all media files”, paragraph [0101]), establishes at least two destination files (all files means at least two files) that share the same clone relationship (they are cloned therefore they share the same clone relationship) as the at least two source files (all files means at least two files). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have copied and cloned the files from the source device to the destination device in order to obtain the convenience of transferring the files from source to target device as taught by Wice (abstract).
In addition, Wice discloses identifying the destination storage device support file cloning capabilities (“software, when installed on a compatible media player, enable the media player to copy files…the source and destination device may be connected to one another…”, paragraph [0124]; “source interface and destination interface comprises a connector that is capable of coupling with an interface adapter”, paragraph [0014]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have determined or identified the capability or compatibility to execute the copying and cloning operations in order to ensure that the source and destination devices are compatible with each other so the files can be transferable as taught by Wice.
Claims 8 and 15 are rejected similarly as discussed above.
Regarding Claim 5, Tiffe teaches the method of claim 1, wherein the request is generated in response to: receiving a selection of the at least two source files in a user interface (Ul); and receiving a copy command associated with the at least two source files ("clone detector...may supply the identity of files through user interface module 128", “user may designate the files when user attempts to, for example, copy the files", Col. 6, lines 33-45; Col. 8, line 43 to Col. 9, line 15. Noted that user operate the copy command at his/her computing device).
Claims 12 and 18 are rejected similarly as discussed above.
Claims 2-4, 9-11, 16, 17, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiffe et al. (8,819,856) in view of Wice et al. (2007/0248311) further in view of Disch et al. (2015/0287417).
Regarding Claim 2, Tiffe/Wice essentially discloses the claimed invention but does not explicitly disclose the clone relationship is a perfect clone relationship when extents of the at least two source files are identical in nature, and the clone relationship is a partial clone relationship when at least one physical block overlap exists between extents of the at least two source files.
However, Disch et al. (2015/0287417) discloses that the clone relationship is a perfect clone relationship (measure of similarity using correlation approach) when extents of the at least two source files (source tiles) are identical in nature (100% overlap) (paragraph [0086]) and the clone relationship is a partial clone relationship (measure of similarity using correlation approach) when at least one physical block overlap exists (between 0% and 100% overlap) between extents of the at least two source files (source tiles) (paragraph [0086]).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided a relationship of correlation whether they are 100% overlapped or between 0% and 100% overlapped or partially overlapped in Tiffe in order to approach the best measure of similarity as taught by Disch.
Claim 9 is rejected similarly as discussed above.
Regarding Claim 3, Tiffe discloses the method of claim 2, wherein, when the clone relationship is a perfect clone relationship (100% overlapped, See Disch and the rejection of Claim 2), establishing the at least two destination files comprises:
identifying a first source file of the at least two source files (files in source location, See Tiffe); copying data of the first source file from the source storage device to the destination storage device to establish a first destination file; and for each subsequent source file of the at least two source files ("files from being copied from the source location to the destination location", Col. 2, lines 23-38 of Tiffe. Noted that destination files are at least two when the files copied from the source location are at least two since they are copied to destination location) establishing a subsequent destination file at the destination storage device as a clone of the first destination file (the next files copying from source location to destination location will be a subsequent).
Claims 10 and 16 are rejected similarly as discussed above.
Regarding Claim 4, Tiffe discloses when the clone relationship is a partial clone relationship (between 0% and 100% overlap. e.g. 50%. Paragraph [0086] of Disch, establishing the at least two destination files comprises:
identifying a first source file of the at least two source files (files in source location, See Tiffe); copying data of the first source file from the source storage device to the destination storage device to establish a first destination file; and for each subsequent source file of the at least two source files ("files from being copied from the source location to the destination location", Col. 2, lines 23-38 of Tiffe. Noted that destination files are at least two when the files copied from the source location are at least two since they are copied to destination location);
establishing a subsequent destination file at the destination storage device as a partial clone in association with the first destination file and in accordance with the partial clone relationship (the next
files copying from source location to destination location will be a subsequent. When the similarity overlap percentage is 50%, it will be considered as partial clone).
Claims 11 and 17 are rejected similarly as discussed above.
Claims 6, 7, 13, 14, 19, 20, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Tiffe et al. (8,819,856) in view of Wice et al. (2007/0248311) further in view of Brown (2014/0325383).
Regarding Claim 6, as discussed above, Tiffe/Wice essentially discloses the claimed invention but does not explicitly disclose that the copy command is issued in conjunction with receiving, at a user interface (Ul) element that represents the destination storage device, a drop event from a drag of the selection of the at least two source files.
However, Brown (2014/0325383) teaches that drag and drop the target files as the operation format for selecting a file and moving the file (paragraphs [0114] and [0116]) which is known skill in the art. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided drag and drop operation for selecting the files in Tiffe in order to facilitate the user interface experience as taught by Brown.
Claims 13 and 19 are rejected similarly as discussed above.
Regarding Claim 7, as discussed above, Tiffe essentially discloses the claimed invention but does not explicitly disclose wherein the copy command is issued in conjunction with (1) (i) receiving a second selection of a copy Ul element / a third selection of a paste Ul element within a context menu displayed in association with the selection, or (2) detecting (i) a first hotkey that corresponds to the copy command and (ii) a second hotkey that corresponds to a paste command.
However, Brown teaches copy command from the menu as well as known hot-keys corresponding to the copy and hot-keys corresponding to paste from menu (ctrl+c and ctrl+v respectively) (paragraph [0120]) which are known in the art.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have provided the well-known drag and drop operation and hot-keys commands in Tiffe in order to facilitate the user interface experience as taught by Brown.
Claims 14 and 20 are rejected similarly as discussed above.
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Wilson Lee whose telephone number is (571) 272-1824.   Proposed amendment and interview agenda can be submitted to Examiner’s direct fax at (571) 273-1824.
If attempts to reach the examiner by telephone are unsuccessful, examiner’s supervisor, Neveen Jalil-Abel can be reached at (571) 270-0474.  Papers related to the application may be submitted by facsimile transmission.  Any transmission not to be considered an official response must be clearly marked "DRAFT".    The official fax number is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	/WILSON LEE/               Primary Examiner, Art Unit 2152